SENTENCIA
Por estar igualmente dividido el Tribunal, se dicta sen-tencia confirmatoria de la emitida por el Tribunal de Ape-laciones, Región Judicial de Guayama.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Jueza Asociada Señora Pa-bón Chameco emitió una opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Kolthoff Caraballo y Rivera García. El Juez Presidente Señor Hernández Denton disintió con tina opinión escrita, a la cual se unie-ron las Juezas Asociadas Señoras Fiol Matta y Rodríguez Rodríguez. El Juez Asociado Señor Martínez Torres se inhibió.